Citation Nr: 0921020	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-17 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a thoracic and 
lumbar spine disorder.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to February 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.  The Veteran's disagreement with this rating decision 
led to this appeal.  The appeal was previously before the 
Board in August 2008, at which time the Board returned the 
case for additional development.  The case was subsequently 
returned for further appellate review.


REMAND

In August 2008, the Board returned the issue of service 
connection for hearing loss in order to obtain a VA 
examination with opinion.  Previously of record was the 
report from an August 2005 VA examination.  In the report, 
the examiner provided an opinion that the Veteran's current 
audiometric results were due to factors other than service 
noise exposure, noting that the Veteran admitted to having a 
bilateral hearing loss prior to service and that he had not 
been exposed to any significant noise while in service.  The 
Board found that this opinion did not adequately address all 
questions presented on appeal, to include whether a pre-
existing hearing loss increased in severity during service, 
and if so, whether the increase in severity presented a 
chronic worsening of the disability or the natural progress 
of the disability.  The Board remanded to obtain a medical 
opinion that addressed these questions.  

The Veteran was afforded a November 2008 audiological 
examination.  The examiner documented review of the claims 
file.  After documenting findings from the claims file, the 
examiner determined, in essence, that the hearing loss was 
present prior to entry in service, finding that it was due to 
a severe tonsil infection.  The examiner further opined that 
the "[c]hanges in [the Veteran's] hearing during service 
history and following most likely represent a natural 
progression as the [Veteran] denied excessive exposure to 
hazardous noise while in the service."

Thus, there is now medical evidence of file that the hearing 
loss disability existed prior to service and was not 
aggravated beyond the natural progression during service.  
The Board finds, however, that another remand is required to 
specifically address the standard of proof required for this 
case.

In this case, whether the disability was noted upon entry 
into service or not, as the competent medical evidence 
indicates, essentially, that the disability underwent an 
increase in severity during service, there must be clear and 
unmistakable evidence to rebut the presumption of 
aggravation.  See 38 C.F.R. §§ 3.304(b), 3.306; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this regard, 
38 C.F.R. § 3.306(b) provides that "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes the medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition." 

Here, the examiner opined that it was "most likely" that 
the changes in hearing represented a natural progression; 
further, the examiner references changes during and after 
service.  The words "most likely" indicate that it is more 
likely than not that the increase in disability was due to 
natural progression, but this is not sufficient to indicate 
that it is "clear and unmistakable."  The Board therefore 
finds that the examiner who provided the November 2008 
opinion should provide an addendum to the November 2008 
examination report.  If the examiner is not available, the 
Veteran should be afforded an additional examination to 
address the remaining question on appeal.  The specific 
question to be addressed upon remand, therefore, is whether 
it is clear and unmistakable (obvious or manifest) that the 
increase in disability during service represented a natural 
progression of the pre-existing hearing loss disability.

Regarding the claim for service connection for a thoracic and 
lumbar spine disorder, as directed by the August 2008 remand, 
the Veteran underwent a November 2008 spine examination.  In 
the August 2008 remand, the Board outlined the record 
regarding this claim, including previous findings that the 
Veteran had a congenital deformity and also that the Veteran 
has been found to have a pre-existing spine disability that 
was not aggravated during service.  In the November 2008 VA 
examination, the examiner, after documenting the Veteran's 
service history and treatment for a spine disability, 
diagnosed "[d]e-sacralization of the lumbar spine with 
scoliosis, pending x-ray."  The examiner found that the 
Veteran's disability was congenital and further "that there 
was no service connected trauma available that is documented 
that shows any increase in severity due to a service 
connected injury."

The record contains the report from the X-rays referenced as 
pending by the examiner.  This X-ray report was filed after 
the examiner filed her examination report.  In pertinent 
part, this report documents degenerative changes of the 
spine.

After review of this report, the Board highlights that the 
examiner indicated that the confirmation of the diagnosis was 
pending receipt of the X-ray reports.  The examiner's 
opinion, however, was filed prior to receipt of this X-rays 
report and the X-ray report indicates evidence of disability 
other than that diagnosed by the examiner.  The diagnosis is 
of a special importance in this case because the examiner 
found that the diagnosed disability was congenital in nature.  

Congenial or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c).  VA General Counsel has promulgated an 
opinion regarding under what circumstances, if any, service 
connection may be granted for disorders of congenital or 
developmental origin.  See VAOPGCPREC 82-90 (July 18, 1990).  
Regarding defects, the General Counsel noted congenital or 
developmental defects may not be service connected but that a 
superimposed disease or injury upon the defect could be 
service connected.

Based on the evidence of an acquired spine disability that 
was filed after the VA opinion of record, the Board finds 
that a remand is required in order that the examiner who 
performed the November 2008 VA spine examination can provide 
an addendum based on the additional evidence.  The Board 
highlights that the November 2008 examination report findings 
focuses/narrows the questions that need to be addressed upon 
remand.  The examiner's November 2008 opinion establishes, 
essentially, that the service evidence and post-service 
treatment records indicates that the disability in service 
was congenital in nature.  Thus, upon remand, the examiner is 
directed to address whether there is evidence, to include 
when considering the November 2008 X-ray report, of a 
superimposed disease or injury upon the congenital spine 
deformity.  The examiner did not find evidence of a pre-
existing acquired disability.  Based on the November X-ray 
report, the examiner should readdress whether the Veteran has 
a current acquired spine disability that is attributable to 
service.

In addition, after review of the file, the Board finds that 
the Veteran should be issued an additional notification 
letter.  This letter should include notice of the evidence 
and information needed to establish a disability rating and 
effective date as directed by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Lastly, copies of any outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claims on appeal 
should be obtained and made part of the claims file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure compliance with all notice and 
assistance requirements by issuing the 
Veteran an additional notification 
letter.  This notification letter should 
include notice of the evidence and 
information needed to establish a 
disability rating and effective date as 
directed by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The Veteran should be contacted to 
determine whether he has received any 
treatment for his hearing loss or his 
thoracic and lumbar spine since the 
December 2005 rating decision that denied 
service connection for those disorders.  
If the Veteran reports that he has 
received such treatment, the RO/AMC 
should obtain and associate with the 
claims file copies of the treatment 
records identified by the Veteran.  

3.  The examiner who performed the 
November 2008 audio exam should be asked 
to complete an addendum to this opinion.  
If she is unavailable, the Veteran should 
be scheduled for an examination.  The 
claims file and a copy of this remand 
should be sent to the examiner.

The examiner should provide answers to 
the following:  

a)  Is it clear and 
unmistakable (obvious or 
manifest) that the increase in 
hearing loss disability during 
service represented a natural 
progression of the pre-existing 
hearing loss disability?

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

4.  The examiner who performed the 
November 2008 spine exam should be asked 
to complete an addendum to this opinion.  
If she is unavailable, the Veteran should 
be scheduled for an examination.  The 
claims file and a copy of this remand 
should be sent to the examiner.

The examiner should provide answers to 
the following:  

a)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, to 
include the November 2008 X-ray 
report, that the congenital 
spine deformity incurred a 
superimposed disease or injury?

a)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, to 
include the November 2008 X-ray 
report, that the Veteran has a 
current acquired spine 
disability that is attributable 
to service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).




